internal_revenue_service index nos number release date cc ebeo - plr-119875-98 date company c parent company p dear this responds to a request for a ruling you submitted in a letter dated date and in subsequent correspondence on behalf of company c which is a wholly owned subsidiary of parent company p a distributor of a particular brand of manufactured goods this private ruling_request concerns the federal_income_tax consequences of establishing a_trust to assist c in providing nonqualified_deferred_compensation benefits to a select group of highly compensated key personnel working for retail-level firms to which p supplies its goods pursuant to its deferred_compensation plan the plan the plan provides for the payment of deferred_bonus compensation benefits to the participants or their beneficiaries in the time and manner determined under the plan after a participant’s death or termination of employment participants must make elections regarding the manner and time of distribution of benefits subject_to such election before earning such benefits pursuant to the plan c will create bookkeeping accounts on its books for each participant for the purpose of crediting deferred_bonus award accruals and the deemed earnings thereon under the plan the plan also permits the participants to designate among several choices the investment options in which the amounts in their bookkeeping accounts will be deemed to be invested by agreement with a third party trustee c has established a_trust to which c may in its discretion contribute cash and other_property to assist c in providing for accrued deferred_benefit payments under the plan the trustee will have the duty to invest the trust assets and funds in accordance with the terms of the trust agreement the trust agreement provides that in the event of the insolvency as defined therein of either c or p the trustee shall hold the assets of the trust for the benefit of general creditors of the bankrupt entity either c or p the trust agreement also provides that the chief_executive_officer and board_of directors of the appropriate entity either c or p have the duty to notify the trustee if either c or p becomes insolvent pursuant to the provisions of the plan and the trust agreement the participants and their beneficiaries have the status of unsecured general creditors of c have only the unsecured promise of c to pay benefits and receive no rights or security_interest in the assets of c or the trust the plan and the trust agreement also provide that the benefits payable pursuant to the plan are not subject_to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant’s beneficiary sec_83 of the internal_revenue_code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property does not include an unfunded and unsecured promise to pay money or property in the future however the term property does include a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit 16_tc_244 aff’d per curiam 194_f2d_541 6th cir revrul_60_31 situation in rev_rul 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer’s asset subject_to claims of the employer’s creditors under the terms of the trust agreement assets may be placed in trust to provide nonqualified deferred_bonus compensation benefits to the participants or their beneficiaries however the trustee has the obligation to hold the trust assets and income for the benefit of the general creditors of c or p in the event of either firm’s insolvency the trust agreement further provides that an employee receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of the insolvency of c or p they are fully within reach of the firms’s general creditors as are any other of their assets sec_402 of the code provides that contributions made by an employer to an employees’ trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the property’s fair_market_value in applying sec_83 sec_1_402_b_-1 of the regulations provides that employer contributions to a nonexempt employees’ trust shall be included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee’s interest in such contribution is substantially_vested as defined in sec_1_83-3 sec_404 of the code provides the general deduction timing rules applicable to any plan or arrangement for the deferral of compensation regardless of the code section under which the amounts might otherwise be deductible sec_404 of the code provides that amounts paid to independent contractors under a plan deferring the receipt of compensation shall be deductible by the payor for the taxable_year in which an amount attributable to the contribution or compensation is includible in the gross_income of the persons participating in the plan sec_301_7701-4 of the procedure and administration regulations provides that generally an arrangement will be treated as a_trust if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_1_671-2 of the regulations states that the term grantor as used in the regulations under subpart e includes a corporation sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations states that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided i that creation of the trust does not cause the arrangement established by the plan to be other than unfunded for purposes of title i of the employee_retirement_income_security_act_of_1974 and ii that the provisions of the trust agreement requiring use of trust assets to satisfy claims of the general creditors of c and its parent p in the event of its insolvency are enforceable by such creditors under federal and state law and based on the information submitted and representations made we conclude that the entity created by company c is classified as a_trust within the meaning of sec_301_7701-4 of the procedure and administration regulations because the principal and income of the trust may be applied in discharge of legal obligations of c c shall be treated as the owner of the entire trust under sec_677 of the code accordingly under sec_671 there shall be included in computing the taxable_income and credits of c the grantor all items of income deductions and credits against tax of the trust neither the establishment of the plan or the trust nor the contribution of assets or money to the trust nor the accumulation of earnings by the trust will constitute transfers of property to the participants for purposes of sec_83 of the code or sec_1_83-3 of the regulations neither the creation of the trust nor the contribution of assets or money to the trust nor the accumulation of earnings by the trust will constitute a contribution to a nonexempt employees’ trust under sec_402 of the code neither the establishment of the plan or trust nor the contribution of assets or money to the trust nor the accumulation of earnings by the trust nor a participant’s right to designate and change the investments in which his bookkeeping account is deemed to be invested will cause current recognition of income by the plan’s participants or their beneficiaries who are on the cash_receipts_and_disbursements_method of accounting under either the doctrine_of constructive receipt sec_451 of the code or the economic_benefit_doctrine amounts distributed under the plan and from the trust will be included in the gross_income of a participant or his beneficiary under the cash_receipts_and_disbursements_method of accounting in the taxable_year or years in which such amounts are actually paid or otherwise made available to the recipient whichever is earlier upon paying or making available to the participant or his beneficiary the amounts credited to his account company c will be entitled to deduct the amounts paid or made available pursuant to the plan under sec_404 of the code in the taxable_year in which such amounts are includible in the gross_income of the recipient provided such amounts otherwise meet the requirements for deductibility under sec_162 this ruling is directed only to the taxpayer who requested it and it applies only to the plan and trust agreement submitted on date with the plan revised in accordance with the amendment submitted on date this ruling applies only to the deferred_compensation benefit accrued after the date of its issuance moreover if either the plan or the trust agreement is significantly amended this ruling may not necessarily remain in effect sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent except as specifically ruled on above no opinion is expressed as to the federal tax consequences of the transaction described above under any other provision of the code in addition the rulings herein apply for income_tax purposes only no opinion is expressed as to the federal employment_tax consequences of the transaction described above or whether the related employment_tax liability rests with the taxpayer or with the retail-level firms sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
